IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: ATTORNEYS                        : No. 51 INC
ADMINISTRATIVELY SUSPENDED              :
PURSUANT TO RULE 111(b),                :
Pa.R.C.L.E.                             :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :


                                      ORDER


PER CURIAM


      AND NOW, this 21st day of November, 2016, the attorneys named on the

attached list are administratively suspended pursuant to Pa.R.C.L.E. 111(b).    The

suspensions shall be effective thirty days after the date of this Order, pursuant to

Pa.R.D.E. 217.